DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the November 10, 2021 Office Action, filed May 10, 2022, is acknowledged.  Applicants previously canceled claims 1, 6, 15, 18-21, 27, 29-30, 32, 35-37, and 39 and 41, and now cancel claims 7-8 and 11.  Claims 24, 26, 28, 31, 33-34, and 38 remain withdrawn from consideration as being directed to a non-elected species.  Applicants amend claims 2-4, 9-10, 12-14, 16-17, 22-23, and 42-43, as well as withdrawn claims 24, 25, 28, 31, 33-34, and 38.  Claims 2-5, 9-10, 12-13, 16-17, 22-23, and 42-43 are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed November 10, 2021.  Therefore, this action is not final.

Specification
The use of the terms ZEOCIN® at paragraphs [0066] and [0072] and GENETICIN™ at paragraphs [0066] and [0072], which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-5, 9-10, 12-14, 16-17, 22-23, and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These are new rejections.
At claim 2, line 2, it is not clear if the information in the parentheses is intended to be a claim limitation or not.  It is suggested that “(‘modified cell”)” be deleted.
Claims 4-5, 9-10, 12-14, 16-17, and 22-23 depend from claim 2, and are therefore included in this rejection.
At claim 12, line 2, it is not clear if the information in the parentheses is intended to be a claim limitation or not.  It is suggested that “(“cell diameter”) be deleted.
Claim 13 depends from claim 12, and is therefore included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 9-10, 12-14, 16-17, 22-23, 25, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (U.S. Patent Application Publication No. 2018/0016539, published January 18, 2018, and claiming priority to U.S. Provisional Patent Application No. 62/080,201, filed November 14, 2014, and cited in the Information Disclosure Statements filed August 25, 2020 and August 21, 2018) in view of Williams et al. (65(3) Biotechnology and Bioengineering 341-346 (1999), and cited in the Information Disclosure Statement filed August 25, 2020).  This is a new rejection.
Ding discloses methods for causing perturbations to cells for delivery of a compound into a cell via a cell-deforming constriction (abstract).
Regarding claims 2 and 3, Ding discloses methods for the delivery of a compound/payload by causing perturbations to cells via a cell-deforming constriction (paragraphs [0101] and [0103]- [0104]).  
Regarding claims 12 and 13, Ding discloses the constriction size to be a function of the cell diameter, for example, 20%-99% of the cell diameter (paragraphs [0006], [0126], and [0183]).
Regarding claims 14, 16, 22, 23, and 25, Ding discloses the delivery various payloads/compounds (e.g., nucleic acids and plasmids comprising said nucleic acids) into cells (e.g., mixed, purified cell population) having cell walls, for example, yeast (e.g., Saccharomyces) (paragraphs [0040]-[0041], [0048], [0101], [0109]-[0110], and [0124]). Ding discloses the various payloads/compounds for delivery along with the various cells to which the payloads are to be delivered (paragraphs [0058] and [0061]).
Ding fails to disclose or suggest removal of all or part of the cell walls of the cell.  Ding fails to disclose or suggest that the constriction be a pore or contained in a pore.
Williams discloses that cultured Chinese Hamster Ovary (CHO) cells can be suspended in growth medium and filtered through uniformly sized micropores of filter membranes (abstract).  Williams discloses that the procedure results in damage to the cell membrane, increasing permeability of the cell (abstract).  Williams discloses that the membrane perturbations provide for uptake of a luciferase reporter plasmid, resulting in transfection of the CHO cells (abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Williams filters containing pores to deform the cells of Ding in order to increase the permeability of the cells, which in turn would increase the delivery of a compound, such as Ding’s and Williams’ plasmids.  Although Williams is directed to transfection of CHO cells, that do not have a cell wall, the claim recites that the cell wall is or has been removed.  Thus, Williams use of a filter to deform cells by passing them through a constriction that is a pore of a filter, would have been obvious to one with ordinary skill in the art.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Williams, as applied to claims 2-3, 9-10, 12-14, 16-17, 22-23, 25, and 42-43 above, and further in view of Sanders et al. (U.S. Patent Application Publication No. 2016/0083687, published March 24, 2016, and claiming priority to PCT Patent Application No. PCT/GB2014/051510, filed May 16, 2014).  This is a new rejection.
Ding and Williams disclose and suggest a method for delivering a compound into a cell, as discussed above.
Ding and Williams fail to disclose or suggest treating the cell with an enzyme, heat or ultrasound, or which enzymes are employed in the method.
Sanders discloses methods of deforming or fragmenting cells, spores, or viruses comprising bringing a liquid comprising the cells in contact with the surface of a vibratable plate having an aperture (i.e., a pore), vibrating the plate and passing the sample through the aperture (i.e., pore) to cause deformation and fragmentation of the cell (abstract).  Sanders discloses that the cells can be treated with an enzyme prior to being passed through the aperture (i.e., pore) (paragraph [0030]).  Sanders discloses that the enzyme can be lysozyme, which can remove the cell wall (paragraph[0040]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to treat the cells with Sanders’ lysozyme in order to remove the cell wall before passing through a pore, such as the ones disclosed by Williams and Sanders, or the constriction disclosed by Ding because this provides a membrane that can be permeabilized in order to receive a cargo being delivered to the cell, according to Ding, Williams, and Sanders.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 9-10, 12-14, 22-23, and 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, and 67 of copending Application No. 15/757,312 (reference application).  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘312 application and the instant application claim methods of delivering a cargo to a cell, where the cell has been disrupted by passage through a pore in a membrane.  The ‘312 application and the instant application each claim a method that perturbs cells, and that the perturbation increases the passage of compounds through the disrupted membrane into the cell.  The ‘312 application and the instant application each claim that the size of the constriction can vary from about 20% to about 99% of the cell’s diameter.  While the ‘312 application claims perturbation of cells, it does not claim that the cells have cells walls, or that cell walls have been removed, it would have been obvious to one with ordinary skill in the art that passage through a constriction/pore would damage or remove cell walls as well as cell membranes, which increases permeability, and the ability to deliver a payload to the cell.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-3, 9-10, 12-14, 22-23, and 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 40, 49-50, 51-52, 57, 59-60, and 62-63 of copending Application No. 16/068,631 (reference application).  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘631 application and the instant application claim methods of delivering a cargo to a cell, where the cell has been disrupted by passage through a pore in a membrane.  The ‘631 application and the instant application each claim a method that perturbs bacterial cells that have cell walls, and that the perturbation increases the passage of compounds through the disrupted membrane into the cell.  The ‘631 application and the instant application each claim that the size of the constriction can vary from about 20% to about 99% of the cell’s diameter.  Because the claims each claim the same method, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Applicants’ arguments with respect the rejections under 35 U.S.C. § 103 have been considered but are moot because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record.
Insofar as Applicants’ arguments apply to the rejections as set forth above, they have been fully considered, but are not deemed to be persuasive.
Applicants assert that the references do not disclose or suggest that the constriction is a pore or is contained within a pore.  However, newly applied Williams provides for perturbing cells by passing the cells through a pore of a filter membrane.  Newly applied Sanders provides for perturbing cells by passing the cells through a vibrating plate having apertures (i.e., pores).  And Ding, as discussed above, provides passing the cells through a constriction in order to perturb the cells.  Each of the filters of Williams, the vibrating plate of Sanders, and the constricted microfluidic device of Ding will cause perturbation of the cells, increasing permeability, and the delivery of compounds, such as plasmids to the cells.  For all of these reasons, the claims are deemed to be rendered obvious by Ding in view of Williams, as well as in further view of Sanders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636